                               UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF PENNSYLVANIA

JEFFREY P. SEMON,                                                   :
LINDA LEEVER, and
WILLIAM JACOT,                                                      :

          Plaintiffs,                                               : CIVIL ACTION NO. 3:14-1593

                     v.                                             :            (JUDGE MANNION)

MAPS INDEED, INC., et al.,                                          :

                                                                    :
          Defendants.

                                                            ORDER

          In accordance with the memorandum issued this same day, IT IS
HEREBY ORDERED THAT:
           InSequence’s motion to dismiss VD’s cross-claims against it for failure
to state a claim, (Doc. 102), is GRANTED, and VD’s cross-claims for
indemnification, (Doc. 93 at 4-11), are DISMISSED WITH PREJUDICE.




                                                                    s/ Malachy E. Mannion
                                                                    MALACHY E. MANNION
                                                                    United States District Judge

DATED: March 19, 2019
O:\Mannion\shared\MEMORANDA - DJ\CIVIL MEMORANDA\2014 MEMORANDA\14-1593-01-ORDER.wpd
